Citation Nr: 1704349	
Decision Date: 02/13/17    Archive Date: 02/23/17

DOCKET NO.  08-36-353	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Whether new and material evidence has been received to reopen a previously denied claim for entitlement to service connection for bilateral hearing loss.

2.  Whether new and material evidence has been received to reopen a previously denied claim for entitlement to service connection for tinnitus.

3.  Whether new and material evidence has been received to reopen a previously denied claim for entitlement to service connection for headaches and dizziness.

4.  Entitlement to service connection for an acquired psychiatric disorder other than posttraumatic stress disorder (PTSD).

5.  Entitlement to service connection for traumatic brain injury.

6.  Entitlement to service connection for a bilateral leg condition.

7.  Entitlement to service connection for insomnia.

REPRESENTATION

Veteran represented by:	Colin Kemmerly, Esquire


WITNESS AT HEARINGS ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A-L Evans, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1969 to May 1971.

This matter is before the Board of Veterans' Appeals (Board) on appeal of April 2007 and March 2014 rating decisions of the Jackson, Mississippi, Regional Office (RO) of the Department of Veterans Affairs (VA).

In September 2011, the Veteran presented testimony with respect to the above issues at a Travel Board hearing before a Veterans Law Judge (VLJ).  After receiving notice that the VLJ who conducted the September 2011 hearing was no longer at the Board, the Veteran requested another hearing before a VLJ.  He was afforded a videoconference hearing which was conducted before the undersigned VLJ in September 2016. 

Regarding entitlement to service connection for an acquired psychiatric disorder other than PTSD, the Veteran's claim was remanded by the Board for further development in January 2012 and December 2013.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  The matter again is before the Board.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The reopened claim for service connection for headaches and dizziness, as well as the issues of entitlement for service connection for a bilateral leg condition and entitlement to service connection for insomnia, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In September 2016, prior to the promulgation of a decision in the appeal, the Veteran withdrew his substantive appeal on the claim of whether new and material evidence has been received to reopen a previously denied claim for entitlement to service connection for bilateral hearing loss.

2.  In September 2016, prior to the promulgation of a decision in the appeal, the Veteran withdrew his substantive appeal on the claim of whether new and material evidence has been received to reopen a previously denied claim for entitlement to service connection for tinnitus.

3.  In an April 2005 rating decision, the RO denied the Veteran's claim of entitlement to service connection for headaches and dizziness; the Veteran did not appeal that decision.  In a January 2012 decision, the Board determined that new and material evidence had not been received to reopen a previously denied claim for service connection for headaches and dizziness.

4.  Evidence added to the record since the January 2012 denial, when considered with previous evidence, relates to an unestablished fact necessary to substantiate the claim and raises a reasonable possibility of substantiating the Veteran's claim of entitlement to service connection for headaches and dizziness.

5.  The Veteran does not have a current diagnosis of a traumatic brain injury which could be attributed to active service.

6.  An acquired psychiatric disorder did not manifest during service and has not been shown to be related to service.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the appeal of whether new and material evidence has been received to reopen a previously denied claim for entitlement to service connection for bilateral hearing loss have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2016).

2.  The criteria for withdrawal of the appeal of whether new and material evidence has been received to reopen a previously denied claim for entitlement to service connection for tinnitus have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2016).

3.  The January 2012 rating decision is final.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. §§ 20.302, 20.1103 (2016).

4.  New and material evidence has been received to reopen the claim of entitlement to service connection for headaches and dizziness.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2016).

5.  The criteria for service connection for traumatic brain injury have not been met.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. §§ 3.303, 3.310 (2016).

6.  The criteria for service connection for an acquired psychiatric disability other than PTSD have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Withdrawn Claims

The Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204. 

The Veteran has withdrawn the issues of whether new and material evidence has been received to reopen a previously denied claim for entitlement to service connection for bilateral hearing loss and whether new and material evidence has been received to reopen a previously denied claim for entitlement to service connection for tinnitus.

There remain no allegations of errors of fact or law for appellate consideration with regard to those issues.  The Board does not have jurisdiction to review those issues, and dismissal is warranted.

II. Duties to Notify and Assist

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In accordance with 38 C.F.R. § 3.159(b)(1), proper notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Such notice should also address VA's practices in assigning disability evaluations and effective dates for those evaluations.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  While the required notice should be furnished prior to the issuance of the appealed rating decision, any initial errors of notice will not be prejudicial if: 1) corrective actions (e.g., issuance of a post-adjudication notice letter containing the required information) are taken, and 2) the appeal is readjudicated (e.g., in a Supplemental Statement of the Case).  See Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  

A standard February 2014 letter satisfied the duty to notify provisions.  This letter informed the Veteran of the evidence necessary to substantiate a service connection claim, the regulations pertinent to the establishment of an effective date and of the disability rating.  It also informed the Veteran the new and material evidence needed to reopen his claim that was previously denied claim for headaches and dizziness.

VA also has a duty to assist the Veteran with the development of facts pertinent to the appeal.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  This duty includes the obtaining of "relevant" records in the custody of a Federal department or agency under 38 C.F.R. § 3.159(c)(2), as well as records not in Federal custody (e.g., private medical records) under 38 C.F.R. § 3.159(c)(1).  VA will also provide a medical examination if such examination is determined to be "necessary" to decide the claim.  38 C.F.R. § 3.159(c)(4).

In this case, the Veteran's service treatment and personnel records have been obtained.  Post-service VA and private treatment records have also been obtained, including records from the Social Security Administration (SSA).

The Veteran was provided multiple VA medical examinations regarding his acquired psychiatric disorder and traumatic brain injury claims as discussed below.  The examinations, along with the expert medical opinions, are sufficient evidence for deciding the claims.  The reports are adequate as they are based upon consideration of the Veteran's prior medical history and examinations, describe the disabilities in sufficient detail so that the Board's evaluations are fully informed ones, and contain reasoned explanations.  Thus, VA's duty to assist has been met.




III. Analysis

New and Material Claim

A decision of the RO becomes final and is not subject to revision on the same factual basis unless a notice of disagreement is filed within one year of the notice of decision.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.302, 20.1103 (2016).  If a claim of entitlement to service connection has been previously denied and that decision became final, the claim can be reopened and reconsidered only if new and material evidence is presented with respect to that claim.  38 U.S.C.A. § 5108 (West 2002); see Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).

New evidence means existing evidence not previously submitted to agency decision-makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and it must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  The threshold to reopen a claim is low.  See Shade v. Shinseki, 24 Vet. App. 110, 118 (2010). 

VA is required to review for its newness and materiality only the evidence submitted by the claimant since the last final disallowance of a claim on any basis in order to determine whether a claim should be reopened and readjudicated on the merits.  See Evans v. Brown, 9 Vet. App 273 (1996).  The prior evidence of record is important in determining newness and materiality for the purposes of deciding whether to reopen a claim.  Id.  For the purpose of determining whether a case should be reopened, the credibility of the evidence added to the record is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The Veteran's original claim of service connection headaches and dizziness was denied by the RO in an April 2005 rating decision.  The RO denied the claim and the Veteran was informed of that decision and of his appellate rights in a letter from the RO that month.  The Veteran did not file a notice of disagreement with the decision, nor was any new and material evidence received during the remainder of the appeal period.  The April 2005 rating decision is therefore, final.  38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 3.156(b), 20.302, 20.1103; see also Bond v. Shinseki, 659 F. 3d 1362, 1367-68 (Fed. Cir. 2011); Buie v. Shinseki, 24 Vet. App. 242, 251-52 (2010).

In August 2007, the Veteran again submitted an application to reopen the claim for service connection for headaches and dizziness.  The claim was denied by the RO in an October 2007 rating decision.  The Veteran appealed the decision to the Board.  
In a January 2012 Board decision, the Board denied entitlement to service connection.  The evidence of record at the time of the January 2012 decision consisted of service treatment records, VA and private medical records, a July 2003 VA general examination, SSA records, statements from the Veteran, and the transcript from the Veteran's September 2011 Board hearing.  The Board found that the evidence did not demonstrate that the Veteran had a permanent residual or chronic disability manifested by headaches and dizziness which occurred in or was caused by service.  The Board also found that the Veteran's and other lay statements were merely redundant of the evidence previously considered, and the medical reports did not show a diagnosis of a current headache or dizziness disorder. 

Board decisions are final when issued, unless reconsideration has been ordered.  38 C.F.R. § 20.1100 (a) (2016).  The Veteran did not appeal the Board's January 2012 decision or ask for reconsideration.  38 U.S.C.A. § 5108.

In July 2013, the Veteran submitted the instant request to reopen the claim.  The evidence received since the January 2012 Board decision includes additional VA treatment records and a September 2016 hearing transcript.  

Based on a review of the record, the Board finds that the evidence associated with the claims file since the January 2012 Board action is "new" because it was not previously submitted to agency decision makers.  The evidence is also "material," as relates to a previously unestablished fact necessary to substantiate the claim.  Of particular interest to the Board is the Veteran's September 2016 hearing testimony; at that time, he provided additional details as to the extent of his headaches (described as migraines) and his dizziness.  This testimony, particularly in light of the low threshold set forth in Shade, is sufficient to reopen the claim.

Given that the Board finds that additional development is needed before this reopened claim can be adjudicated in a final Board decision, this issue is being remanded to the AOJ for such development.

Service Connection Claims

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995).  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Also, certain chronic diseases, including arthritis and organic neurological disorders, may be presumed to have been incurred during service if manifested to a compensable degree within one year of separation from active military service.  38 U.S.C.A. §§ 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309. 

A. Traumatic Brain Injury Claim

Service treatment records dated in April 1971 show that the Veteran had been struck on the right temporal area with a lead pipe while in service.  An abrasion was noted.  The Veteran complained of pain.  No neurological deficit was noted.  A May 1971 note indicates a normal skull series from the April incident.  A May 1971 service treatment record shows that the Veteran fell hitting his lip on cement.  Swelling of the nose and upper lip was noted.  

An April 2013 PTSD VA examination shows no diagnosis of a TBI.   

The Veteran was afforded a VA neurological examination in March 2014.  The Veteran reported being hit in the head while in service.  No complaints of impairment of memory, attention, concentration or executive functions were noted.  Social interaction was noted to be routinely appropriate.  The Veteran was oriented to person, time, place and situation.  His motor activity and visual spatial orientation were normal.  No subjective symptoms and no neurobehavioral effects were noted and the Veteran was able to communicate by spoken and written language.  It was noted that the Veteran did not have any subjective symptoms or any mental or physical or neurological conditions or residuals attributable to a TBI.  

The VA examiner noted that the Veteran did not have a TBI or any residuals of a TBI.  The VA examiner stated that there were two incidents in the records regarding possible head injury.  The lip was injured in both and no neurologic deficits or changes in his consciousness level were noted.  He noted that in the fall, the Veteran was noted to be intoxicated and this was likely to have reduced memory of the event.  In the other, he was struck against temporal region, he only vaguely recalls going downtown and being in the infirmary, but he was limited to details of any of this time in Thailand.  His responses were vague which may have been related to the events being over 40 years ago.  The service treatment records did not clearly note any TBI.  There was no indication that he lost consciousness or had an alteration neurologically or a consciousness level.  The notes indicated he was oriented and neurologically intact.  The VA examiner stated that it was less likely than not that the Veteran sustained a TBI while in military service.  

An August 2014 VA mental disorders examination shows no diagnosis of a TBI.   

At the Veteran's September 2016 Board hearing, he stated that he was "jumped" and was hit with a pipe during service.  He  noted that he could not hold a decent conversation and that he could not remember things.  He noted that he suffered from headaches.  

The Board finds that the preponderance of the evidence is against granting the claim of service connection for traumatic brain injury.

The existence of a current disability is the cornerstone of a claim for VA disability compensation.  38 U.S.C.A. §§ 1110, 1131.  A traumatic brain injury or signs and symptoms have not been shown at any time since the claim for service connection.  It is the Veteran's general evidentiary burden to establish all elements of the claim, including evidence of a current disability.  38 U.S.C.A. § 5107(a); Fagan v. Shinseki, 573 F.3d. 1282, 1286 (Fed. Cir. 2009).  Here, there is no competent medical evidence, to include the March 2014 VA examination, reflective of a head injury at any time during the appeal period.  In the absence of competent evidence of a present diagnosis, there is no valid claim for service connection.  See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 (1992).  As such, it is therefore unnecessary to address any other element of direct service connection. 

The Board notes that the Veteran is competent to report his symptoms.  That said, it is the province of trained medical professionals to ascertain that such symptoms are indicative of a head injury.  The Veteran has not been shown to possess the training and credentials needed to render a competent diagnosis.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  As noted above, the claim for service connection for headaches (and dizziness) is separate and is being remanded.  This determination will not prejudice that adjudication, as headaches represent a disorder separate and distinct from a TBI.

As the preponderance of the evidence is against the Veteran's claim, the benefit-of-the-doubt doctrine does not apply.  38 U.S.C.A. § 5107(b) (West 2014); Ortiz v. Principi, 274 F.3d 1361, 1364, 1365 (Fed. Cir. 2001) (holding that "the benefit of the doubt rule is inapplicable when the preponderance of the evidence is found to be against the claimant"); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

B. Acquired Psychiatric Disorder Claim

Service treatment records show that the Veteran underwent a psychiatric evaluation in May 1971.  It was noted that he had "recurrent situational conflicts" with other servicemen.  It was also noted that the Veteran had been involved in two incidents with Thai nationals.  An impression of personality disorder, paranoid and immature personality traits, acute hostile anxiety and rule out acute psychotic reaction was provided.  

The Veteran was afforded a VA examination in September 1979.  He reported that he had been nervous and hearing "voices" since he was discharged from service.  A diagnosis of schizophrenia, paranoid type, in remission, was provided.  The VA examiner opined that the Veteran was competent and employable.  

Private treatment records dated in December 1979 show that the Veteran was diagnosed with schizophrenia, paranoid type.

A VA medical examination dated in July 2003 shows a diagnosis of schizophrenia.  An August 2006 VA mental disorders examination reflects a diagnosis of anxiety, depression, not otherwise specified which are both situational.  He reported not trusting others and being suspicious.  He also reported past drug use which produced psychotic symptoms, to include hearing voices and hallucinations.  No impairment of thought processes or communication was found.  No delusion, hallucinations or any other psychotic process was noted.  

VA treatment records from 2003 through 2010 show diagnosis of schizophrenia, and depression. 

A letter from C.D. received in June 2011, reflects that the Veteran and C.D. grew up together.  C.D. noted that when the Veteran returned from service, he seemed more anxious and nervous.  C.D. also noted that the Veteran seemed paranoid.  

At the Veteran's September 2011 Travel Board hearing, he stated that he was in Vietnam for two months and would see fellow servicemen in body bags while he was near the flight line.   

The Veteran was afforded a VA psychiatric examination in April 2013.  A diagnosis of schizophrenia was provided.  It was noted that the schizophrenia diagnosed after the military was totally disabling.  In a July 2013 medical opinion, the VA examiner stated that the claimed condition was less likely than not incurred in or caused by the claimed in-service injury, event or illness.  It was noted that the data did not support PTSD or any other link to military service.  However, his schizophrenia diagnosed after the military was totally disabling.  Also, the Veteran's mental disorder was not the result of military experiences.  The VA examiner noted that the Veteran's C-file did not document evidence indicative of occurrence of mental diagnosis due to the Veteran's military service, nor did the records from the Veteran's service suggest that a mental disorder was due to military service.  

An August 2014 VA mental disorders examination shows that the Veteran reported that he took medication, suffered from sleeping problems, anxiety and negative thoughts, excessive fear, memory problems and decreased concentration.  The Veteran was diagnosed with unspecified anxiety disorder, unspecified depressive disorder and an alcohol use disorder, remission and unspecified other substance-related disorder, remission.  It was noted that the unspecified anxiety disorder and  unspecified depressive disorder were diagnoses with common symptoms.  Occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with normal routine behavior, self-care and conversation were noted. 

In an October 2014 medical opinion, the VA examiner stated that he had reviewed the conflicting medical evidence, to include the August 2014 VA examination report, the Veteran's service treatment records, and the Veteran's March 2014 VA TBI examination.  The VA examiner stated that it had been consistently noted in records and examinations completed by providers that psychiatric disorders were not related to military service.  The VA examiner stated that it appeared that the evidence suggested that psychiatric illness did not occur during service.  He also stated that to suggest that psychiatric illness occurred prior to service would be mere speculation.  He stated that it was no clear and unmistakable evidence that the Veteran's psychiatric disorders were pre-existing before service or during service; and that the date in the Veteran's records did not indicate that existence of psychiatric disorder during service; also, records did not document any pre-existing mental illness prior to service.  He opined that it was less likely than not that the Veteran's current mental illnesses were related to his military service or that there was a pre-existing condition prior to his service.  

The Veteran was afforded a VA mental disorders examination in June 2016.  The Veteran's symptoms were reported as depressed mood, anxiety, suspiciousness, panic attacks that occur weekly or less often, chronic sleep impairment, mild memory loss, such as forgetting names, directions or recent events, disturbances of motivation and mood, difficulty in establishing and maintaining effective work and social relationships and difficulty in adapting to stressful circumstances, including work or a work like setting.  

In a medical opinion of that same month, the VA examiner noted a review of the Veteran's claims file.  The VA examiner stated that a conclusion that the Veteran's acquired psychiatric disorder which clearly and unmistakenly existed prior to service could not be made without resorting to speculation.  He also stated that the Veteran's acquired psychiatric disorders did not clearly and unmistakenly pre-exist his entry into active duty.  It was noted with without resorting to speculation, it was less likely as not that the Veteran's diagnoses of acquired psychiatric disorder were incurred in or caused by any disease, event or injury during service.  The VA examiner also stated that without resorting to speculation, it was less likely as not that the Veteran's acquired psychiatric disorder had their onset in service or are related to any in-service disease, event or injury to include an in-service incident "where the Veteran was hit over the head with a pipe resulting in head trauma."

In supporting this opinion, the examiner noted that evidence of record had
consistently shown that the Veteran's psychiatric disorders were not related to
his military service.  His first psychiatric treatment was noted to have been in 1979.  Also, the Veteran's previous diagnoses of schizophrenia were at least as likely as not invalid, as his hallucinations occurred simultaneously with heavy drug and alcohol use. 

At the Veteran's September 2016 videoconference hearing, he noted that he was paranoid while in service.  He noted that he did not like to be around too many people, that he would get nervous and that he would try to stay by himself.  

After a review of the record, the Board concludes that service connection is not warranted.  The VA medical examination reports reflect that VA examiners did not find that the Veteran's current mental disorders were related to service.  See Prejean v. West, 13 Vet. App. 444, 448-49 (2000).  Further, the June 2016 VA examiner provided an opinion based upon comprehensive review of the claims file and examination of the Veteran, and provided an adequate rationale that considered the Veteran's in-service stressor, post-service medical records and self-reported history.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302-04 (2008).  The Board is to weigh the evidence and it finds that the June 2016 opinion to be the most probative.  There is no competent medical opinion to the contrary.  Accordingly, the preponderance of the evidence weighs against a finding that an acquired psychiatric disorder other than PTSD had its onset during service.

The Board has considered the lay evidence of record, including the statements from the Veteran and C.D.  The Board has no reason to question the credibility of either.  That said, medical/mental health training and credentials are required to provide a psychiatric diagnosis that can be considered competent evidence.  Neither have the requisite training and credentials to ascertain whether the noted changes are indicative of a diagnosable disorder that developed in a specific time frame.  This is a complex medical question requiring a greater degree of expertise than the Veteran and C.D. have been shown to possess.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

As the preponderance of the evidence is against the Veteran's claim, the benefit-of-the-doubt doctrine does not apply.  38 U.S.C.A. § 5107(b) (West 2014); Ortiz v. Principi, 274 F.3d 1361, 1364, 1365 (Fed. Cir. 2001) (holding that "the benefit of the doubt rule is inapplicable when the preponderance of the evidence is found to be against the claimant"); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

The issue of whether new and material evidence has been received to reopen a previously denied claim for entitlement to service connection for bilateral hearing loss is dismissed.

The issue of whether new and material evidence has been received to reopen a previously denied claim for entitlement to service connection tinnitus is dismissed. 

New and material evidence has been received to reopen the claim of entitlement to service connection for headaches and dizziness, and to that extent only the appeal is granted.

Entitlement to service connection for traumatic brain injury is denied. 

Entitlement to service connection for an acquired psychiatric disorder other than PTSD is denied. 


REMAND

The Board finds that further development is required prior to adjudicating the Veteran's three remaining claims on appeal.  New VA examinations as to these three claims are warranted in light of the Veteran's testimony and prior examination reports indicating the existence of symptoms relating to headaches and dizziness, a bilateral leg condition, and insomnia.  Moreover, the Veteran reported outpatient treatment for headaches during his September 2016 hearing, and corresponding medical records should be requested on remand.  38 U.S.C.A. § 5103A (c) (West 2014); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request authorization and consent to release information to VA for any private doctor who has treated the Veteran's claimed headaches and dizziness, bilateral leg disability, and insomnia.

Upon receipt of such, take appropriate action to contact the identified providers and request complete records related to the Veteran's claimed disability.  The Veteran should be informed that in the alternative he may obtain and submit the records himself.

If such records are unavailable, the Veteran's claims file must be clearly documented to that effect and the Veteran notified in accordance with 38 C.F.R. § 3.159(e).

2.  Obtain copies of the Veteran's outstanding VA treatment records since March 2013.  Such records must be added to the claims file.  If the search for such records is unsuccessful, this must be documented in the claims file.

3.  Afford the Veteran a VA medical examination addressing the nature and etiology of his claimed headaches and dizziness, bilateral leg disability, and insomnia.  The examiner must review the claims file and indicate whether the Veteran has current diagnoses corresponding to the claimed headaches and dizziness, bilateral leg disability, and insomnia.  If any of these disorders is not present on examination, the examiner must explain this determination.  For each diagnosed disorder, the examiner must provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that such disorder is etiologically related to service.  All opinions must be supported by a detailed rationale in a typewritten report.

4.  Finally, readjudicate the appeal.  If the benefit sought remains denied, issue a supplemental statement of the case and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This appeal  must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
A. C. MACKENZIE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


